Case 0:20-cv-60885-RKA Document 11 Entered on FLSD Docket 06/08/2020 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-60885-CIV-ALTMAN/Hunt

  BRANDON THOMPSON,

         Plaintiff,
  v.

  FORT LAUDERDALE LAW GROUP SOUTH, PLLC,

        Defendant.
  _________________________________________/

                                                ORDER

         On June 8, 2020, this Court held a status conference [ECF No. 10]. Being fully advised,

  the Court hereby

         ORDERS as follows:

         1. The parties shall file either a notice of settlement or a notice of non-settlement by June

             16, 2020.

         2. If the parties file a notice of non-settlement, the Plaintiff shall file a statement of claim,

             signed by the Plaintiff, no later than June 17, 2020.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 8th day of June 2020.




                                                         _________________________________
                                                         ROY K. ALTMAN
                                                         UNITED STATES DISTRICT JUDGE
  cc:    counsel of record
